NOTICE OF NON-COMPLIANT AMENDMENT

	The amendment filed December 15, 2021 has not been entered for the following reasons:	
	The amendment does not comply with 37 CFR 1.173(c) which states that whenever there is an amendment to the claims, there must also be supplied, on pages separate from the pages containing the changes, an explanation of the support in the disclosure of the patent for the changes made to the claims.  Applicant proposes to amend claims 19 and 26.  However, there are no statements pointing out where in the disclosure the support for the claim changes resides.  
	Additionally, it is suggested that applicant present arguments in the instant reissue application that parallel those presented in copending reissue application no. 16/776,086.  Specifically, the arguments presented in the ‘086 application regarding the 35 U.S.C. § 112 and 35 U.S.C. § 103 rejections were more lengthy and to the point about support in the disclosure for the claim language and reasons as to why the prior art did not meet the claimed limitations.  Those arguments are equally applicable in the instant reissue application and should be similarly presented.  

Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BEVERLY M FLANAGAN/Primary Examiner, Art Unit 3993             

Conferees: /JRJ/ and /EDL/